MEMORANDUM DECISION                                                       FILED
Pursuant to Ind. Appellate Rule 65(D),                              Jun 23 2016, 10:02 am

this Memorandum Decision shall not be                                     CLERK
                                                                      Indiana Supreme Court
regarded as precedent or cited before any                                Court of Appeals
                                                                           and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cody B. Coombs                                           Gregory F. Zoeller
Pritzke & Davis                                          Attorney General of Indiana
Greenfield, Indiana
                                                         Frances Barrow
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                            IN TH
    COURT OF APPEALS OF INDIANA

Jessica Skidmore-Chisholm,                               June 23, 2016
Appellant,                                               Court of Appeals Cause No.
                                                         93A02-1601-EX-117
        v.                                               Appeal from the Review Board of
                                                         the Department of Workforce
Review Board of the Indiana                              Development
Department of Workforce                                  Review Board Number
Development,                                             15-RB-2080
Appellee.




Barnes, Judge.


Court of Appeals of Indiana | Memorandum Decision 93A02-1601-EX-117 | June 23, 2016           Page 1 of 6
                                               Case Summary
[1]   Jessica Skidmore-Chisholm1 (“Employee”) appeals the determination of the

      Review Board of the Indiana Department of Workforce Development (“Review

      Board”) to deny her claim for unemployment benefits. We affirm.


                                                       Issues
[2]   Employee raises one issue, which we restate as whether the Review Board’s

      decision that she was discharged for just cause is reasonable.


                                                       Facts
[3]   Employee began working for Fedex Kinko’s Office and Print Services, Inc.,

      (“Employer”) in 1995. In July 2015, Employee was the subject of a

      garnishment proceeding. The trial court sent paperwork to the Employer

      regarding the garnishment. The paperwork was addressed to Employer, and

      Employer was supposed to fill out the paperwork and return it to the court by a

      certain date. Employee found the paperwork on the door of the store. She saw

      her name on the paperwork and took it home. Copies of the paperwork were

      also delivered to Employee’s home.


[4]   The trial court called Employer regarding the paperwork, and the Employer

      told the trial court that it had not received the paperwork. The trial court then




      1
       Skidmore-Chisholm used her full name in her brief and waived her right to keep her identity confidential.
      See Ind. Administrative Rule (9)(G)(6).

      Court of Appeals of Indiana | Memorandum Decision 93A02-1601-EX-117 | June 23, 2016              Page 2 of 6
      sent Employer another set of the paperwork. Employer questioned Employee

      about the paperwork, and she said that she “had not received anything.” Tr. p.

      5. In August 2015, the second set of paperwork was sent to Employer.

      Another employee placed the paperwork into Employee’s “cubby,” and

      Employee again took the paperwork home. Id. at 13. Employer again had a

      conversation with Employee about the paperwork, and she said that “she had

      taken them home.” Id. at 6. Employee retrieved the paperwork from her home

      and gave it to Employer. Employer then terminated Employee’s employment.


[5]   After her discharge, Employee filed a claim for unemployment benefits. The

      claims deputy found that Employee was not discharged for “just cause” and

      that she was not disqualified from receiving benefits. Ex. p. 1. Employer

      appealed the claims deputy’s decision, and a hearing was held before an

      administrative law judge (“ALJ”). The ALJ reversed the claims deputy’s

      decision and found:

              [Employee] was dishonest and [Employee] damaged the
              employer’s trust and confidence in [her] ability to effectively
              perform the job. [Employee] knew or should have known that
              taking the garnishment paperwork home without discussing with
              the manager was dishonest. Furthermore, [Employee] was not
              honest when questioned about the situation. [Employee]
              breached a relevant duty. Therefore, [Employee] was discharged
              for just cause as defined by Indiana Code 22-4-15-1.


      App. p. 3.




      Court of Appeals of Indiana | Memorandum Decision 93A02-1601-EX-117 | June 23, 2016   Page 3 of 6
[6]   Employee appealed the ALJ’s decision to the Review Board, which adopted

      and incorporated the ALJ’s findings of fact and conclusions of law and affirmed

      the ALJ’s decision. Employee now appeals.


                                                  Analysis
[7]   Employee argues that the Review Board’s decision that she was discharged for

      just cause is not reasonable. The Review Board’s decision is conclusive and

      binding as to all questions of fact. Ind. Code § 22-4-17-12(a). On appeal, the

      standard of review is threefold: (1) findings of basic fact are reviewed for

      substantial evidence; (2) findings of mixed questions of law and fact—ultimate

      facts—are reviewed for reasonableness; and (3) legal propositions are reviewed

      for correctness. Recker v. Review Bd. of Ind. Dep’t of Workforce Dev., 958 N.E.2d

      1136, 1139 (Ind. 2011). When reviewing findings of basic fact, we neither

      reweigh the evidence nor judge the credibility of witnesses. J.M. v. Review Bd. of

      Ind. Dep’t of Workforce Dev., 975 N.E.2d 1283, 1286 (Ind. 2012). Rather, we

      consider only the evidence most favorable to the Review Board’s findings, and

      we reverse only if there is no substantial evidence to support the findings. Id.

      Ultimate facts are facts that “involve an inference or deduction based on the

      findings of basic fact.” Recker, 958 N.E.2d at 1139. Where such facts are

      within the “special competence of the [Review] Board,” we will give greater

      deference to the Review Board’s conclusions, broadening the scope of what can

      be considered reasonable. Id.




      Court of Appeals of Indiana | Memorandum Decision 93A02-1601-EX-117 | June 23, 2016   Page 4 of 6
[8]   The purpose of the Unemployment Compensation Act is to provide benefits to

      those who are involuntarily out of work, through no fault of their own, for

      reasons beyond their control. Davis v. Review Bd. of Ind. Dep’t of Workforce Dev.,

      900 N.E.2d 488, 492 (Ind. Ct. App. 2009). An individual is ineligible to receive

      unemployment benefits if he or she was discharged for “just cause.” Ind. Code

      § 22-4-15-1(a). Discharge for just cause is defined, in pertinent part, as “any

      breach of duty in connection with work which is reasonably owed an employer

      by an employee.” I.C. § 22-4-15-1(d)(9). When applying a breach of duty

      analysis in this context:

              the Board should consider whether the conduct which is said to
              have been a breach of a duty reasonably owed to the employer is
              of such a nature that a reasonable employee of the employer
              would understand that the conduct in question was a violation of
              a duty owed the employer and that he would be subject to
              discharge for engaging in the activity or behavior.


      Recker, 958 N.E.2d at 1140 (quoting Hehr v. Review Bd. of Ind. Employment Sec.

      Div., 534 N.E.2d 1122, 1126 (Ind. Ct. App. 1989)). Whether an employee

      breaches a duty owed to the employer “is a very fact-sensitive determination

      which must be made on a case by case basis.” Hehr, 534 N.E.2d at 1127.


[9]   Employee argues that there was no evidence she acted dishonestly or breached

      a duty to Employer. Employee does not dispute that she took the garnishment

      paperwork home, but she contends she did not know the paperwork belonged

      to Employer and did not “knowingly do anything wrong.” Appellant’s Br. p. 6.

      Employee’s argument is a request for us to reweigh the evidence and judge the

      Court of Appeals of Indiana | Memorandum Decision 93A02-1601-EX-117 | June 23, 2016   Page 5 of 6
       credibility of the witnesses, which we cannot do. Employer presented evidence

       that Employee twice removed the garnishment paperwork from the store and

       took it home. The paperwork was addressed to Employer and included

       documents that Employer was required to fill out and return to the court.

       Employee denied seeing the first set of paperwork when she was questioned

       about it. The Review Board determined that Employee was dishonest with

       Employer and breached a duty to Employer. There is evidence to support this

       decision, and it was reasonable.


                                                 Conclusion
[10]   The Review Board’s decision that Employee breached a duty to Employer is

       reasonable. We affirm.


[11]   Affirmed.


       Vaidik, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 93A02-1601-EX-117 | June 23, 2016   Page 6 of 6